PER CURIAM.
Jerald Harris ("Movant") appeals from the denial of his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying his post-conviction relief motion because he proved by a preponderance of the evidence that trial counsel was ineffective for failing to call a defense witness at trial. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV . P. 84.16(b) (2018).